Title: To Thomas Jefferson from William Dunbar, 18 August 1804
From: Dunbar, William
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Natchez 18th. Augt. 1804
               
               I have received the honor of your letter of the 17th. Ulto. which suffered a small delay by being enclosed to Mr. West & prevented my reply by last post. Fortunately the Expedition had not taken its departure, nor had I possitively engaged any one as Geographer to the party, so that no person can feel disappointment by the suspension, unless it should prove so to Dor. Hunter:
               In consequence of the permission you are pleased to grant me, I have determined to make an Excursion up the Washita river and to the hot springs; this interesting part of Louisiana cannot be seen by the party in the Spring, I therefore give it the preference; the Springs are supposed to be (by the sinuosities of the rivers) upwards of 500 miles from the Missisippi; they are Situated near a smaller branch of the Washita not always navigable, so that there may be 40 or more miles to travel by land. Immediately on the receipt of your letter, I wrote to Colo. Freeman to suspend preparations for the principal expedition, and in lieu of the larger boat to provide only a good strong, flat-bottomed, broad & safe Canoe or piraugue, fitted up in the plainest manner, and such as may be impelled rapidly against the stream by six oars, which I have requested him to dispatch with all convenient speed manned by a discreet non-commissd. officer and six privates with 3 months rations. By my letter of the 4th. inst: to the Secretary at war, you will have seen that Dor. Hunter was gone down to New Orleans to expedite the preparations & bring up the Escort: since that time I have further intelligence that if the Expedition had gone up the river, there is no doubt it would have terminated a little beyond the American post of Nakitosh by Spanish opposition. I have now written to Dor. Hunter to put on board the small boat a proportional part of the matters provided, not doubting that he will himself accompany me on this excursion; it will fill up his time agreeably, and will present objects to exercize his talents in his favorite line: at the Washita Settlement we shall meet with old hunters and others capable of giving interesting details of the Countries high up the western rivers, which added to our own researches, will form a mass of information, which I have no doubt will induce Congress to make a more Liberal provision for the more important Expedition of the ensuing season.
               With the highest respect, I have the honor to be Your most Obedient Servant
               
                  
                     William Dunbar
                  
               
             